Citation Nr: 1740371	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for throat cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for cancer of the lymph nodes, including as due to throat cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from June 1959 to March 1983, including a tour of duty from the Republic of Vietnam.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On the April 2016 VA Form 9, the Veteran requested a Board hearing; however, in August 2016, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

In October 2016, the Board remanded the issues of service connection for throat cancer and cancer of the lymph nodes for updated VA and private treatment records, an updated notice letter to the Veteran advising the Veteran that he may resubmit the letter withdrawing the hearing request and asking for additional information in support of the appeal including a medical opinion linking in-service Agent Orange exposure to throat cancer and cancer of the lymph nodes, a supplemental VA medical opinion addressing the likely etiology of the claimed throat cancer and cancer of the lymph nodes, and subsequent readjudication of the appeals.  Pursuant to the Board's remand directives, updated VA treatment records dated from May 2010 to June 2017 were obtained and associated with the record.  In a November 2016 notice letter, the Agency of Original Jurisdiction (AOJ) asked the Veteran to provided additional information on VA and private treatment records, resubmit the July or August 2016 letter regarding the request to withdraw the Board hearing, and submit evidence in support of his statement that doctors believe that exposure to Agent Orange caused throat cancer and the secondary condition of cancer of the lymph nodes.  The Veteran did not respond to the letter.  In March 2017, the Veteran underwent further VA examination in connection with the appeals.  In June 2017, a VA medical opinion addressing the likely etiology of the claimed disabilities was provided.  In June 2017, the issues were readjudicated.  In consideration thereof, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from December 1968 to March 1970, so is presumed to have been exposed to herbicides during service.

2.  No throat injury or disease or throat cancer symptoms were manifested during service.

3.  Throat cancer symptoms were not continuous since service and were not manifested to a compensable degree within one year of service.  

4.  Throat cancer was manifested many years after service and is not causally or etiologically related to service, to include presumed Agent Orange exposure.

5.  There was no lymphatic system injury or disease during service and chronic symptoms of cancer of the lymph nodes were not manifested during service.

6.  Symptoms of cancer of the lymph nodes have not been continuous since service separation, and cancer of the lymph nodes did not manifest to a compensable degree in the year following separation from service. 

7.  The cancer of the lymph nodes was manifested many years after service and is not causally or etiologically related to service; cancer of the lymph nodes was a metastasis from the throat cancer.



CONCLUSIONS OF LAW

1.  The criteria for service connection for throat cancer, including as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for cancer of the lymph nodes, including as due to throat cancer, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2012 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in January 2013, February 2014, and March 2017.  A supplemental VA medical opinion was obtained in June 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The collective VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with throat cancer and cancer of the lymph nodes (in remission).  Cancer (i.e., a malignant tumor) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include the Veteran's type of cancer of the throat or lymph nodes.  See 38 C.F.R. § 3.309(e).

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. 
 § 3.304(d) (2017).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

In this case, the DD Form 214 and service personnel records reveal that the Veteran participated in combat operations during his Vietnam service, and is entitled to the presumption afforded combat veterans under 38 U.S.C.A. § 1154 (b) (West 2014) and 38 C.F.R. § 3.304 (d) (2017); however, the current throat cancer and cancer of the lymph nodes are disease entities and are not the result of combat injury or the types of diseases that are consistent with the conditions, hardships, or circumstances of combat service.  For these reasons, the presumption afforded combat veterans under 38 U.S.C.A. § 1154 (b) is not of benefit to the Veteran with respect to the current appeal.

Service Connection Analysis

The Veteran contends that the current throat cancer was caused by herbicide (i.e., Agent Orange) exposure during his service in the Republic of Vietnam.  Because the Veteran served in the Republic of Vietnam from December 1968 to March 1970, herbicide exposure during service is presumed.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that there was a throat or lymphatic system injury or disease or that throat or lymph nodes cancer symptoms were manifested during service.  The service treatment records, which are complete, show no reports of, complaints of, diagnoses of, or treatment for the throat or lymph nodes.  At the time of the October 1982 service retirement examination, the throat and lymphatics system were clinically evaluated as normal.  

Because the service treatment records are complete, the throat and lymphatic system were clinically evaluated and determined to be normal at the October 1982 service retirement examination, the Board finds that throat cancer and cancer of the lymph nodes are conditions that would have ordinarily been recorded during service, if they had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of throat or lymphatic system injury or disease or chronic throat or lymph nodes cancer symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no throat cancer or cancer of the lymph node symptoms or diagnosis until approximately 2011 (i.e., many years after service separation).  See August 2011 private ear, nose, and throat consultation report (noting evaluation of an epiglottic mass with a reported two to three month history of hemoptysis and mild dysphagia); November 2011 private ear, nose, and throat consultation note (noting a follow-up for epiglottic cancer).  Considered together with the lay and medical evidence contemporaneous to service showing no throat or lymph nodes cancer symptoms during service or at service retirement, the approximate 28 year period between service retirement in 1983 and the onset of throat and lymph nodes cancer symptoms in 2011 is an additional factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board further notes that the lay and medical evidence contemporaneous to service, as well as the post-service lay and medical evidence, is consistent with the Veteran's lay report during the course of this appeal that throat cancer and cancer of the lymph nodes symptoms had their onset many years after service.  

The weight of the evidence is against finding that throat cancer and cancer of the lymph nodes, which were manifested many years after service separation, are otherwise causally or etiologically related to service, including presumed herbicide (i.e., Agent Orange) exposure during service.  In this case, the Veteran's throat cancer and cancer of the lymph nodes are, by regulation, not diseases for which service connection may be presumed as being the result of herbicide exposure.  After review of the record and interview and examination of the Veteran, the January 2013 VA examiner explained that when cancer begins in the front 2/3 of the tongue, it is considered to be a type of oral cavity cancer, and when it begins in the back 1/3 of the tongue, it is considered to be a type of oropharyngeal or throat cancer.  The January 2013 VA examiner added that neither the cancer of the throat nor the cancer of the lymph nodes was of the lung, bronchus, larynx, or trachea.  See 38 C.F.R. § 3.309(e) (noting that cancer of the lung, bronchus, larynx, or trachea were types of respiratory cancer presumed to be associated with herbicide exposure).  The scientific studies reviewed as part of that regulatory process have not indicated that there was evidence of a possible relationship between herbicide exposure during service and throat cancer and associated cancer of the lymph nodes that developed many years later.  There is no competent medical evidence otherwise linking the Veteran's throat cancer to service, including to presumed herbicide exposure during service, to support the theory or direct service connection based on the presumed herbicide exposure.  See Combee, 34 F.3d at 1043-1044.  


Although the Veteran has stated that his medical providers believe that the throat cancer and cancer of the lymph nodes are due to presumed herbicide exposure during service, the Veteran has submitted no medical opinion from a medical provider clearly articulating the opinion and the reasons for the opinion; therefore, the Veteran's statement is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

After review of the record, the March 2017 VA examiner opined that it was less likely than not that the Veteran's throat cancer was caused by or related to service, to include presumed exposure to herbicide agents (i.e., Agent Orange) during service.  In support of the medical opinion, the March 2017 VA reviewer explained that the service treatment records showed no evidence of throat cancer, and there was no medical literature to support herbicide exposure as an etiologic cause of throat cancer.  Citing medical literature from the Mayo Clinic, the March 2017 VA examiner further explained that there were multiple (nonservice-connected) risk factors increasing the Veteran's risk of throat cancer such as a history of smoking (20 pack years), alcohol use, and a diagnosis of gastroesophageal reflux disease (GERD)/Barrett's esophagus.  The March 2017 VA examiner added that there was no medical opinion regarding direct service connection or herbicide exposure for cancer of the lymph node because it was a metastasis from the nonservice-connected throat cancer and was not primary.  See June 2017 supplemental VA medical opinion.

Because the March 2017 VA examiner had adequate facts and data to provide an informed medical opinion and provided sound rationale for the medical opinion, to include a discussion of medical literature regarding risk factors for throat cancer, the June 2017 VA medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.   


Although the Veteran has asserted that throat cancer and associated cancer of the lymph nodes is causally related to presumed herbicide exposure during service, he is a lay person and, under the specific facts of this case, does not have the requisite 
medical training or credentials to be able to render an opinion regarding the cause of the throat cancer and cancer of the lymph nodes.  The etiology of the throat cancer and cancer of the lymph nodes, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving the origin and progression of the lymphatic system.  Throat cancer and cancer of the lymph nodes are disorders diagnosed primarily on symptoms, clinical findings and physiological testing and would require internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  A competent opinion relating the throat cancer and cancer of the lymph nodes to herbicides would require knowledge of the complex interaction or relationship between the throat and lymphatics system and the chemical components of herbicides, the potential physiological complications that may arise from herbicide exposure (as derived from scientific studies), knowledge of other causes and risk factors of throat cancer and cancer of the lymph nodes, and the ability to differentiate between competing etiologies.  Thus, while the Veteran is competent to relate any throat symptoms that he experienced at any time, he is not competent to opine on whether there is a link between throat cancer and cancer of the lymph nodes, symptoms of which were manifested many years after service, and active service, to include herbicide exposure, because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that throat cancer and cancer of the lymph nodes were caused by active service, including presumed herbicide exposure.  In consideration of the foregoing, the Board finds that a preponderance 

of the lay and medical evidence that is of record weighs against the appeals for service connection for throat cancer and cancer of the lymph nodes, including as due to herbicide exposure; consequently, the appeal must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for throat cancer, to include as due to Agent Orange exposure, is denied.

Service connection for cancer of the lymph nodes, including as due to throat cancer, is denied.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


